      Case 1:19-cv-00753-JAP-CG Document 60 Filed 08/11/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

VOTE SOLAR, et al.

               Plaintiffs,

v.                                                         No. CV 19-753 JAP/CG

CITY OF FARMINGTON,

               Defendant.

               ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon the Tenth Circuit’s decision remanding

the matter to this District. (Doc. 59). IT IS HEREBY ORDERED that a status conference

will be held by telephone on September 7, 2021, at 10:00 a.m.

      Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.

      IT IS SO ORDERED.




                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
